DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed recently regarding the amended claims have been fully considered and the claim(s) 1 & similarly 6 which deal with “deciding whether states of audio channels of an audio ground GND and a microphone MIC of the type-C plug are correct; deciding, by the mobile terminal, when determining that the states of the audio channels of the GND and the MIC of the type-C plug are correct, whether to enter an audio mode; and controlling a low-resistance network for reducing channel impedance to connect in parallel to the GND if the mobile terminal decides to enter the audio mode & wherein the low-resistance network comprises a terminal-side low-resistance network, an intermediate low-resistance network, and an adapter cable-side low-resistance network” and the specificity of the low resistance networks associated with type-c socket shell and adapter typ-C plug shell and type-C interface signal line has bee ascertained in light of the specifications and thus said  all rejection(s) has been withdrawn and the claim(s) are allowed. 

However, the claim(s) 5 which in general disclose of adapter associated with type-C plug and switching has been further considered and rejected in light of prior arts. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 9, 955, 272 B2). .
Claim 5. The prior art as in Taylor et al. disclose of  an audio signal processing method, comprising: detecting, after an adapter cable is connected to a mobile terminal, whether a third control instruction used by the mobile terminal to control a third switch switching circuit is received (fig.9 (21): col.12 line 45-67; col.19 line 1-16}; and connecting, by the adapter cable, an adapter cable-side low-resistance network and an adapter cable-side type-C plug shell in an intermediate low-resistance network in parallel to a GND when itis detected that the third control instruction used by the mobile terminal to control the third switch switching circuit is received(fig.9 (624/626): col.10 line 30-67; col.18 line 45-67; col. 19 line 10-25]); wherein the intermediate the low-resistance network comprises a terminal-side type-C socket shell and adapter cable side-type c plug shell (fig.9 (adapter w -shell/socket; (624/626); ; col.18 line 35-67; col.10 line 30-67). 

But the art never limit such aspect as wherein the adapter-side low resistance network as a trace on a printed circuit board on an adapter cable side with a wider width relative to a type-C  interface signal line or a low resistance wire on the adapter cable side with a lower resistivity and a larger diameter relative to the type-C interface signal line.

	But, one of the ordinary skills in the art could have modified the low resistance network in relation to the type-C interface as noted (fig.9; col.18 line 35-67), by varying the connections between the sockets and corresponding resistances and thus lump together with appropriate parameters for reducing crosstalk.  

Allowable Subject Matter
Claim(s) 1-2, 4; 6 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654